PER CURIAM.
The Kentucky State Board of Bar Commissioners has filed a report and recommendation that Carl F. Eversole be publicly reprimanded for unprofessional conduct by reason of the terms of a certain letter written by Mr. Eversole to a client who was denying liability for an attorney’s fee claimed by Mr. Eversole.
Mr. Eversole has filed no response to the rule issued against him, pursuant to RCA 3.450, requiring him to show cause why he should not be adjudged guilty of unprofessional conduct and disciplined therefor.
In accordance with the provisions of RCA 3.450, it is now adjudged that Mr. Eversole is guilty of the unprofessional conduct charged, and that he be, and he hereby is, publicly reprimanded therefor.-